Case 1:19-cr-00507-PAB Document 1 Filed 12/05/19 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No.    19-cr-0507-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. JOSHUA DAVID GESS,

      Defendant.


                                     INDICTMENT


The Grand Jury charges:

                                        COUNT 1

      On or about October 28, 2019, in the State and District of Colorado, the

defendant, JOSHUA DAVID GESS, knowing he had previously been convicted of a

crime punishable by imprisonment for a term exceeding one year, knowingly possessed

a firearm and ammunition in and affecting interstate and foreign commerce.

      All in violation of Title 18, United States Code, Section 922(g)(1).

                                        COUNT 2

      On or about October 28, 2019 in the State and District of Colorado, the

defendant, JOSHUA DAVID GESS, did knowingly and intentionally possess with the

intent to distribute 50 grams and more of methamphetamine (mixture), a Schedule II

controlled substance.

      All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B).
Case 1:19-cr-00507-PAB Document 1 Filed 12/05/19 USDC Colorado Page 2 of 3




                                         COUNT 3

       On or about October 28, 2019, in the State and District of Colorado, the

defendant, JOSHUA DAVID GESS, did knowingly possess a firearm in furtherance of a

drug trafficking crime for which he may be prosecuted in a court of the United States,

namely the offenses charged in Count 2 above.

       All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

                                  Forfeiture Allegation

       1.     The allegations contained in Counts 1-3 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

the provisions of Title 21, United States Code, Section 853, Title 18, United States

Code, Section 924(d) and Title 28, United States Code, Section 2461(c).

       2.     Upon conviction of the violations alleged in Counts 2 and 3 of this

Indictment involving violations of Title 21, United States Code, Section 841(a), the

defendant JOSHUA DAVID GESS shall forfeit to the United States, pursuant to Title 21,

United States Code, Section 853, any and all of the defendant’s right, title and interest

in all property constituting and derived from any proceeds obtained directly and

indirectly as a result of such offense, and all property used, or intended to be used, in

any manner or part, to commit, or to facilitate the commission of such offense, including,

but not limited to: a money judgment in the amount of proceeds obtained by the

defendant.

       3.     Upon conviction of the violations alleged in Count 1 of this Indictment

involving violations of 18 U.S.C. ' 922(g)(1), the defendant JOSHUA DAVID GESS shall

forfeit to the United States pursuant to Title 18, United States Code, Section 924(d) and

Title 28, United States Code, Section 2461(c), all firearms and ammunition involved in

                                              2
Case 1:19-cr-00507-PAB Document 1 Filed 12/05/19 USDC Colorado Page 3 of 3




the commission of the offenses, including but not limited to the following: (1) a Keltec

9mm caliber pistol, serial number RVV82, (2) a Taurus 9mm caliber pistol, model 709

slim, serial number TIT97752, and (3) the recovered ammunition.

       4.     If any of the property described in paragraphs 2 through 3 above, as a

result of any act or omission of the defendant:

              a)     cannot be located upon the exercise of due diligence;
              b)     has been transferred or sold to, or deposited with, a third
                     party;
              c)     has been placed beyond the jurisdiction of the Court;
              d)     has been substantially diminished in value; or
              e)     has been commingled with other property which
                     cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek

forfeiture of any other property of said defendant up to the value of the forfeitable

property.

                                          A TRUE BILL:


                                          Ink signature on file in Clerk’s Office
                                          FOREPERSON

JASON R. DUNN
United States Attorney


By:_s/Kelly R. Churnet____
Kelly R. Churnet
Assistant United States Attorney
United States Attorney's Office
1801 California St., Suite 1600
Denver, Colorado 80202
Telephone: (303) 454-0100
Fax: (303) 454-0406
E-mail: Kelly.Churnet@usdoj.gov
Attorney for the Government


                                             3
